DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          RANDY HEIMLER,
                             Appellant,

                                    v.

               LEONARD KRENEK and DELAYNE KRENEK,
                            Appellees.

                              No. 4D16-2184

                           [October 19, 2017]

   Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Indian River County; Cynthia L. Cox, Judge; L.T. Case No.
312010CA010969.

  Neil B. Solomon of McLaughlin & Stern, LLP, West Palm Beach, for
appellant.

  Lyman H. Reynolds, Jr., and George P. Roberts, Jr., of Roberts
Reynolds Bedard & Tuzzio, PLLC, West Palm Beach, for appellees.

PER CURIAM.

   Affirmed.

GERBER, C.J., MAY and LEVINE, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.